DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, see Remarks Page 11, filed 06/22/2022, with respect to the objections to the specification have been fully considered. The objections to the specification have been withdrawn in light of the amendments to the specification.

Applicant’s arguments, see Remarks Page 11, filed 06/22/2022, with respect to the objection to the drawings have been fully considered. The objections to the drawings have been withdrawn in light of the amendments to the drawings.

Applicant’s arguments, see Remarks Page 11, filed 06/22/2022, with respect to the objection to the claims have been fully considered. The objections to the claims have been withdrawn in light of the amendments to the claims.

Applicant’s arguments, see Remarks Pages 12-16, filed 06/22/2022, with respect to the rejections of claims 1-20 under Byrne et al (Optimising the Performance of Cement-Based Batteries) in view of Senoue (US 20190334178 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Byrne et al (Optimising the Performance of Cement-Based Batteries) in view of Lim et al (Technology Status and Prospect of Conductive Concrete and Cementitious Composite Battery).

Claim Rejections - 35 USC §  103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (Optimising the Performance of Cement-Based Batteries) in view of Lim et al (Technology Status and Prospect of Conductive Concrete and Cementitious Composite Battery).
Regarding claim 1, Byrne discloses a concrete battery (page 3, section 2.1) comprising: an anode comprising a conductive material with a first coefficient of linear thermal expansion of less than or equal to 30                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     (aluminum anode, magnesium anode, Page 6 and 13, Table 3 and Table 5; Applicant’s specification states aluminum has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 21-24 and magnesium has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 25-26.9 on pages 22 and 25), a cathode comprising a conductive material with a second coefficient of linear thermal expansion of less than or equal to                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     (copper cathode, Page 6 and 13, Table 3, Table 5; Applicant’s specification states copper has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 16.6 and 17.8 on page 21 and 25), and an electrolyte comprising hardened cement (CEM I, Page 6 and 13, Table 3, Table 5). While Byrne does not explicitly state the hardened cement has a third coefficient of linear thermal expansion of at least 5                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                    , Ronimix Cement states CEM I is known to be Portland cement, and Applicant’s specification states pure Portland cement has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 11 on page 20.
Byrne discloses the anode and cathode are in physical contact with the hardened cement (see Fig. 3 and 4). Byrne further discloses the cement batteries can be used in concrete structures (Page 3, left column).
However, Byrne does not explicitly disclose the anode or cathode provide structure reinforcement to the hardened cement.
In a similar field of endeavor, Lim teaches if cementitious composite batteries can be applied to a building, the building itself will be the battery capacity (Page 196, Section C) and it is possible to supply electric power from the building itself (Page 196, Section D). The cementitious composites battery can make concrete structures such as buildings, roads, bridges, etc., huge batteries (Page 196, Section C).
One of ordinary skill in the art would recognize that in order for a cement/cementitious battery to make concrete structures, such as buildings, it would need to be able to provide structural reinforcement to not only itself, but also to other components in the concrete structure.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the cement battery of Byrne such that the anode and cathode each provide structural reinforcement to the hardened cement, given that Lim teaches cement/cementitious can make concrete structures, such as buildings.
Regarding the limitations “a concrete battery for a structural application” and “wherein the anode, cathode and hardened cement are configured as a building component for load bearing”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). The structure of modified Byrne recites all of the claimed structure of the concrete battery set forth by Applicant, therefore, one of ordinary skill in the art would necessarily believe the anode, cathode, and hardened cement that make up the battery are capable of being configured as a building component for load bearing and being used for a structural application. Further, Lim teaches cement/cementitious can make concrete structures, such as buildings.

Regarding claim 2, modified Byrne as evidenced by Ronimix teaches the hardened cement to be Portland cement, as discussed above with respect to claim 1.

Regarding claim 6, modified Byrne teaches the anode comprising aluminum or magnesium, as discussed above with respect to claim 1.

Regarding claim 7, modified Byrne teaches the cathode comprising copper, as discussed above with respect to claim 1.

Regarding claim 10, modified Byrne does not teach wherein the dimensions of the battery result in a volume that is equal to or greater than the volume of a structural brick measuring 3-5/8 inches, by 2-1/4 inches, by 7-5/8 inches. However, the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Further, it would be obvious for one of ordinary skill in the art to modify the concrete battery to be the claimed volume, in order to, for example, tailor to a desired amount of power generated by the battery, because, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04), and a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 11, Byrne discloses a concrete battery (page 3, section 2.1) comprising: an anode comprising a conductive material with a first coefficient of linear thermal expansion of less than or equal to 30                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     (aluminum anode, magnesium anode, Page 6 and 13, Table 3 and Table 5; Applicant’s specification states aluminum has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 21-24 and magnesium has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 25-26.9 on pages 22 and 25), a cathode comprising a conductive material with a second coefficient of linear thermal expansion of less than or equal to                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     (copper cathode, Page 6 and 13, Table 3, Table 5; Applicant’s specification states copper has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 16.6 and 17.8 on page 21 and 25), and an electrolyte comprising hardened cement (CEM I, Page 6 and 13, Table 3, Table 5). While Byrne does not explicitly state the hardened cement has a third coefficient of linear thermal expansion of at least 5                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                    , Ronimix Cement states CEM I is known to be Portland cement, and Applicant’s specification states pure Portland cement has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 11 on page 20.
One of ordinary skill in the art would recognize the difference between the first coefficient of linear thermal expansion (aluminum: 21-24, magnesium: 25-26.9) and the third coefficient of linear thermal expansion (CEM I: 11) is less than 25                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                    . One of ordinary skill in the art would recognize the difference between the second coefficient of linear thermal expansion (copper: 17.8) and the third coefficient of linear thermal expansion (CEM I: 11) is less than 25                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                    .
Byrne discloses the anode and cathode are in physical contact with the hardened cement (see Fig. 3 and 4). Byrne further discloses the cement batteries can be used in concrete structures (Page 3, left column).
However, Byrne does not explicitly disclose the anode or cathode provide structure reinforcement to the hardened cement.
In a similar field of endeavor, Lim teaches if cementitious composite batteries can be applied to a building, the building itself will be the battery capacity (Page 196, Section C) and it is possible to supply electric power from the building itself (Page 196, Section D). The cementitious composites battery can make concrete structures such as buildings, roads, bridges, etc., huge batteries (Page 196, Section C).
One of ordinary skill in the art would recognize that in order for a cement/cementitious battery to make concrete structures, such as buildings, it would need to be able to provide structural reinforcement to not only itself, but also to other components in the concrete structure.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the cement battery of Byrne such that the anode and cathode each provide structural reinforcement to the hardened cement, given that Lim teaches cement/cementitious can make concrete structures, such as buildings.
Regarding the limitations “a concrete battery for a structural application” and “wherein the anode, cathode and hardened cement are configured as a building component for load bearing”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). The structure of modified Byrne recites all of the claimed structure of the concrete battery set forth by Applicant, therefore, one of ordinary skill in the art would necessarily believe the anode, cathode, and hardened cement that make up the battery are capable of being configured as a building component for load bearing and being used for a structural application. Further, Lim teaches cement/cementitious can make concrete structures, such as buildings.

Regarding claim 12, modified Byrne as evidenced by Ronimix teaches the hardened cement to be Portland cement, as discussed above with respect to claim 11.

Regarding claim 16, modified Byrne teaches the anode comprising aluminum or magnesium, as discussed above with respect to claim 11.

Regarding claim 17, modified Byrne teaches the cathode comprising copper, as discussed above with respect to claim 1.

Regarding claim 20, modified Byrne does not teach wherein the dimensions of the battery result in a volume that is equal to or greater than the volume of a structural brick measuring 3-5/8 inches, by 2-1/4 inches, by 7-5/8 inches. However, the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Further, it would be obvious for one of ordinary skill in the art to modify the concrete battery to be the claimed volume, in order to, for example, tailor to a desired amount of power generated by the battery, because, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04), and a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (Optimising the Performance of Cement-Based Batteries) in view of Lim et al (Technology Status and Prospect of Conductive Concrete and Cementitious Composite Battery) as applied to claim 1 and 11 respectively, further in view of Shand (Magnesia Cements).
Regarding claims 3 and 13, modified Byrne does not teach wherein the hardened cement comprises Sorel cement.
Shand teaches Sorel in 1867 announced the discovery of an excellent cement formed from the combination of magnesium oxide and magnesium chloride solution (page 1, P1). Shand teaches his cement type is known by many different names, such as Sorel, magnesite and magnesium oxychloride cement (page 1, P1). Shand teaches magnesium oxychloride has many superior properties compared to Portland cement (page 1, P2: 
It does not need wet curing, has high fire resistance, low thermal conductivity, good resistance to abrasion. 
It also has high transverse and crushing strengths, 7,000-10,000 psi are not uncommon.
Magnesium oxychloride also bonds very well to a variety of inorganic and organic aggregates, such as, saw dust, wood flour, marble flour, sand and gravel, giving a cement that has high early strength, insecticidal properties, resilient, conducting and is unaffected by oil, grease and paints.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Shand within the battery of modified Byrne, and substituted the CEM I as taught by modified Byrne with Sorel cement, magnesium oxychloride, as taught by Shand, given that Shand teaches a multitude of benefits in using Sorel cement. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (Optimising the Performance of Cement-Based Batteries) in view of Lim et al (Technology Status and Prospect of Conductive Concrete and Cementitious Composite Battery) as applied to claim 1 and 11 respectively, further in view of Bonnefin (Emerging-Materials: Ferrock).
Regarding claims 4 and 14, modified Byrne does not teach wherein the hardened cement comprises Ferrock.
Bonnefin teaches Ferrock is aiming replace or reduce the use of concrete with a carbon negative and better performing material, comprised mostly from recycled materials (page 1). Bonnefin teaches roughly 95% of the Ferrock is made from recycled materials, Ferrock is both stronger and more flexible than normal Portland cement, allowing it to be used in highly active environments where there is a consideration for seismic activity (page 2). Bonnefin teaches Ferrock is much cheaper as it is sourced from waste materials, it is carbon negative as it absorbs more carbon dioxide than it creates when it is hardening, and is also relatively chemically inactive allowing it to be used in places like salt water without deterioration with the salt making it stronger (page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Bonnefin within the battery of modified Byrne and substituted the CEM I as taught by modified Byrne with Ferrock as taught by Bonnefin given that Bonnefin teaches a multitude of benefits to using Ferrock. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (Optimising the Performance of Cement-Based Batteries) in view of Lim et al (Technology Status and Prospect of Conductive Concrete and Cementitious Composite Battery) as applied to claims 1 and 11 respectively, further in view of Desai (Pros & Cons of Portland Pozzolana Cement (PPC) Over Ordinary Portland Cement (OPC)).
Regarding claims 5 and 15, modified Byrne does not teach wherein the hardened cement comprises pozzolanic cement.
Desai teaches generally two types of cement are available in market: Ordinary Portland Cement (OPC) and Portland Pozzolana Cement (PPC, page 1). Desai teaches the heat of hydration of PPC is lower than that of OPC, hence it is the best choice for mass concreting, PPC has higher fineness than OPC, therefore it has lower permeability and as a result it has high durability, and PPC has high durability than OPC which means the structure will last longer and have longer life (page 1). Desai also teaches PPC is more resistant towards the attack of sulphates, alkalies, chlorides and chemicals as compared to OPC, PPC is environment friendly as it utilizes the by-products from the coal fired thermal stations, therefore it is green material, hence ecofriendly and helpful in achieving green rating, and PPC is cheaper and more sustainable as compared to OPC (page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Desai within the battery of modified Byrne and substituted the CEM I as taught by modified Byrne with pozzolanic cement as taught by Desai given that Desai teaches a multitude of benefits to using pozzolanic cement. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (Optimising the Performance of Cement-Based Batteries) in view of Lim et al (Technology Status and Prospect of Conductive Concrete and Cementitious Composite Battery) as applied to claims 1 and 11, further in view of Petra Design (The Basics You Need to Know About Glass Fibre Reinforced Concrete (GFRC)).
Regarding claims 8 and 18, modified Byrne does not teach wherein the hardened cement further comprises non-conductive structural reinforcement dispersed throughout the hardened cement.
Petra Design teaches the use of alkali resistant Fibreglass for the reinforcement of concrete products (page 2). Petra Design teaches glass fiber reinforced concrete (GRC or GFRC) is a cement-based composite material reinforced with aggregates, polymers, and alkali-resistant fibers (page 1). Petra Design teaches GFRC allows concrete to be cast in thinner sections therefore reducing the weight, GFRC is a very strong material allowing it to last longer with less maintenance, GFRC does not crack easily, and the glass fibers in GFRC prevent rusting and promote durability during salty and high moisture environments (pages 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Petra Design within the battery of modified Byrne and added fiberglass to the harden cement as taught by Petra Design to provide non-conductive structural reinforcement dispersed throughout the hardened cement, given that Petra Design teaches a multitude of benefits to using fiberglass to reinforce cement.

Regarding claims 9 and 19, Petra Design teaches the non-conductive structural reinforcement consists of fiberglass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729